DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1, 8, and 16 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 11 and 15 of copending Application No. 17/228,068 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of the reference application are narrower than the claims of the instant application.  A one-to-one correspondence is given below:
Instant app.
17/197,814
Reference app.
17/228,068
1
15
8
11
16
11


These are provisional nonstatutory double patenting rejections because the patentably indistinct claims have not in fact been patented.

Claim Objections
Claim 14 is objected to because of the following informality:  On Line 7, the Examiner assumes that the line should begin with “wherein”.  Appropriate correction is required.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-2, 5-14, and 16-19 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Inada et al. (US 2022/0239870), hereinafter Inada.

Claim 1: Inada discloses an optical filter (100, Fig. 2A) comprising:
a first set of optical channels (20-R) associated with a first wavelength range (600-2500nm) [0043,0073]; and
a second set of optical channels (20-G) associated with a second wavelength range (400-600nm) [0073], wherein:
a first optical channel (such as the channel marked “R” in the dashed box at top left), of the first set of optical channels (20-R), is configured to pass light associated with a subrange (600-700nm) of the first wavelength range (600-2500nm) to a first sensor element of an optical sensor (60) that is configured to detect light associated with the first wavelength range [0066], and
a second optical channel (such as the channel marked “G” in the dashed box at top left), of the second set of optical channels (20-G), is configured to pass light associated with a subrange (500-600nm) of the second wavelength range (400-600nm) to a second sensor element of the optical sensor (60) that is configured to detect light associated with the second wavelength range [0066].

Claim 2: Inada further discloses wherein:
the first optical channel (R) comprises at least one layer (e.g. first reflection layer) that is configured to:
 	pass light associated with the subrange of the first wavelength range; or
 	block light associated with a different subrange of the first wavelength range (inherent to  configuration of a bandpass filter [0052]).

Claim 5: Inada further discloses wherein the first set of optical channels (20-R) and the second set of optical channels (20-G) are arranged in an alternating, one-dimensional pattern (see top row of Fig. 2A).

Claim 6: Inada further discloses wherein the first set of optical channels (20-R) and the second set of optical channels (20-G) are arranged in a uniform, two-dimensional pattern (evident from Fig. 2A).

Claim 7: Inada further discloses wherein the first set of optical channels (20-R) and the second set of optical channels (20-G) are arranged in a non-uniform (“aperiodically”), two-dimensional pattern (the “multiple types of first filters” comprise the first and second sets of optical channels [0037]).

Claim 8: Inada discloses an optical device (300, Fig. 1) comprising:
a plurality of sensor elements (in 60) that includes a first set of sensor elements associated with a first wavelength range (600-2500nm) and a second set of sensor elements associated with a second wavelength range (400-600nm) (the filters (optical channels) and light detecting elements have a one-to-one correspondence [0066], and the optical filter (100) comprises first and second optical filter sets of first and second wavelength ranges [0074]); and
a plurality of optical channels (20, Fig. 2A) disposed over the plurality of sensor elements (in 60) [0066], wherein:
the plurality of optical channels includes a first set of optical channels (20-R) associated with the first wavelength range (R) and a second set of optical channels (20-G) associated with the second wavelength range (G) [0074], 
a first optical channel (such as the channel marked “R” in the dashed box at top left), of the first set of optical channels (20-R), is disposed over at least one first sensor element, of the first set of sensor elements (in 60) [0066], and
a second optical channel (such as the channel marked “G” in the dashed box at top left), of the second set of optical channels (20-G), is disposed over at least one second sensor element, of the second set of sensor elements (in 60) [0066].

Claim 9: Inada further discloses wherein:
 	the at least one first sensor element (in 60) is configured to detect light associated with the first wavelength range (600-2500nm) [0043,0066]; and
 	the first optical channel (R) is configured to pass light associated with a subrange (600-700nm) of the first wavelength range (600-2500nm) to the at least one first sensor element (in 60) [0073].

Claim 10: Inada further discloses wherein:
 	the first optical channel (R) is configured to pass light associated with a subrange (600-700nm) of the first wavelength range (600-2500nm) to the at least one first sensor element (in 60) [0043,0073]; and
 	the second optical channel (G) is configured to pass light associated with a subrange (500-600nm) of the second wavelength range (400-600nm) to the at least one second sensor element (in 60) [0043,0073].

Claim 11: Inada further discloses wherein the plurality of optical channels (20) are directly disposed on the plurality of sensor elements (of 60) [0063].

Claim 12: Inada further discloses wherein the first set of sensor elements and the second set of sensor elements are arranged in an alternating, one-dimensional pattern (evident since “[e]ach of the light detecting element is disposed at a position for receiving light transmitted through a corresponding filter from among the filters.” [0054]) and the first set of optical channels (20-R) and the second set of optical channels (20-G) are arranged in a corresponding alternating, one-dimensional pattern (see top row of Fig. 2A), 
 	wherein each of the first set of optical channels (20-R) is disposed over at least one corresponding sensor element of the first set of sensor elements (in 60) [0066], and
wherein each of the second set of optical channels (20-G) is disposed over at least one corresponding sensor element of the second set of sensor elements (in 60) [0066].

Claim 13: Inada further discloses wherein the first set of sensor elements and the second set of sensor elements are arranged in a uniform, two-dimensional pattern (evident since “[e]ach of the light detecting element is disposed at a position for receiving light transmitted through a corresponding filter from among the filters.” [0054]) and the first set of optical channels (20-R) and the second set of optical channels (20-G) are arranged in a corresponding uniform, two-dimensional pattern (evident from Fig. 2A), 
	wherein each of the first set of optical channels (20-R) is disposed over at least one corresponding sensor element of the first set of sensor elements (in 60) [0066], and
wherein each of the second set of optical channels (20-G) is disposed over at least one corresponding sensor element of the second set of sensor elements (in 60) [0066].

Claim 14: Inada further discloses wherein the first set of sensor elements and the second set of sensor elements are arranged in a non-uniform, two-dimensional pattern (evident since “[e]ach of the light detecting element is disposed at a position for receiving light transmitted through a corresponding filter from among the filters.” [0054]) and the first set of optical channels (20-R) and the second set of optical channels (20-G) are arranged in a corresponding non-uniform (“aperiodically”), two-dimensional pattern (the “multiple types of first filters” comprise the first and second sets of optical channels [0037]), 
	wherein each of the first set of optical channels (20-R) is disposed over at least one corresponding sensor element of the first set of sensor elements (in 60) [0066], and
wherein each of the second set of optical channels (20-G) is disposed over at least one corresponding sensor element of the second set of sensor elements (in 60) [0066].

Claim 16: Inada discloses an optical system (300, Fig. 1) comprising:
an optical sensor (60) that includes a first set of sensor elements configured to detect light associated with a first wavelength range (600-2500nm) and a second set of sensor elements configured to detect light associated with a second wavelength range (400-600nm) (the filters (optical channels) and light detecting elements have a one-to-one correspondence [0066], and the optical filter (100) comprises first and second optical filter sets of first and second wavelength ranges [0074]); and
an optical filter (100, Fig. 2A) that includes a first set of optical channels (20-R) associated with the first wavelength range (600-2500nm) and a second set of optical channels (20-G) associated with the second wavelength range (400-600nm) [0074], wherein:
a first optical channel (such as the channel marked “R” in the dashed box at top left), of the first set of optical channels (20-R), is disposed over a first sensor element, of the first set of sensor elements (in 60) [0066], wherein the first optical channel (R) is configured to pass light associated with a subrange (600-700nm) of the first wavelength range (600-2500nm) to the first sensor element (in 60) [0043,0066], and
a second optical channel (such as the channel marked “G” in the dashed box at top left), of the second set of optical channels (20-G), is disposed over at least one second sensor element, of the second set of sensor elements (in 60) [0066], wherein the second optical channel is configured to pass light associated with a subrange (500-600nm) of the second wavelength range (400-600nm) to the second sensor element (in 60) [0066,0073].

Claim 17: Inada further discloses wherein the first set of sensor elements and the second set of sensor elements are arranged in an alternating, one-dimensional pattern (evident since “[e]ach of the light detecting element is disposed at a position for receiving light transmitted through a corresponding filter from among the filters.” [0054]) and the first set of optical channels (20-R) and the second set of optical channels (20-G) are arranged in a corresponding alternating, one-dimensional pattern (see top row of Fig. 2A), 
 	wherein the first set of optical channels (20-R) is disposed over the first set of sensor elements (in 60) [0066], and the second set of optical channels (20-G) is disposed over the second set of sensor elements (in 60) [0066].

Claim 18: Inada wherein the first set of sensor elements and the second set of sensor elements are arranged in a uniform, two-dimensional pattern (evident since “[e]ach of the light detecting element is disposed at a position for receiving light transmitted through a corresponding filter from among the filters.” [0054]) and the first set of optical channels (20-R) and the second set of optical channels (20-G) are arranged in a corresponding uniform, two-dimensional pattern (evident from Fig. 2A), 
	wherein the first set of optical channels (20-R) is disposed over the first set of sensor elements (in 60) [0066], and the second set of optical channels (20-G) is disposed over the second set of sensor elements (in 60) [0066].

Claim 19: Inada further discloses wherein the first set of sensor elements and the second set of sensor elements are arranged in a non-uniform, two-dimensional pattern (evident since “[e]ach of the light detecting element is disposed at a position for receiving light transmitted through a corresponding filter from among the filters.” [0054]) and the first set of optical channels (20-R) and the second set of optical channels (20-G) are arranged in a corresponding non-uniform (“aperiodically”), two-dimensional pattern (the “multiple types of first filters” comprise the first and second sets of optical channels [0037]), 
	wherein the first set of optical channels (20-R) is disposed over the first set of sensor elements (in 60) [0066], and the second set of optical channels (20-G) is disposed over the second set of sensor elements (in 60) [0066].

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 3-4 are rejected under 35 U.S.C. 103 as being unpatentable over Inada as applied to claim 1 above, and further in view of Vereecke et al. (EP 3112828, disclosed in IDS 08 March 2022), hereinafter Vereecke.

Claim 3: Inada further discloses wherein:
the first optical channel (R) comprises a first set of layers [0052]; and
the second optical channel (G) comprises a second set of layers [0114].
Inada does not explicitly disclose wherein a number of layers of the first set of layers is different than a number of layers of the second set of layers.
However, Inada does disclose that “The refractive index and/or thickness of the intermediate layer 14 in the multiple types of hyperspectral filters 10 is different depending on the filter.” [0114].  Furthermore, Vereecke, in the same field of endeavor of optical filters, discloses wherein different filters comprise different combinations of layer materials for the transmission of specific wavelength ranges (see, e.g. Fig. 3d, [0039]).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Inada’s first and second optical channels with different numbers and thicknesses of layers for the purpose of allowing transmission of only certain wavelength ranges to the image sensor elements below.  

Claim 4: Inada is silent with respect to a composition of the first optical channel being different than a composition of the second optical channel.
However, Inada does disclose that “The refractive index and/or thickness of the intermediate layer 14 in the multiple types of hyperspectral filters 10 is different depending on the filter.” [0114].  Furthermore, Vereecke, in the same field of endeavor of optical filters, discloses wherein different filters (optical channels) comprise different combinations of layer materials for the transmission of specific wavelength ranges (see, e.g. Fig. 3d, [0039]).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Inada’s first and second optical channels to have different compositions for the purpose of allowing transmission of different wavelength ranges to the image sensor elements below.  

Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Inada as applied to claim 8 above, and further in view of Zhang et al. (US 2019/0387142), hereinafter Zhang.

Claim 15: Inada discloses wherein the plurality of optical channels are disposed on the plurality of sensor elements [0066], but is silent with respect to one or more adhesive layers.
 	Zhang, however, although not in the same field of endeavor, is nevertheless concerned with the same problem of fixing optical elements in place.  Zhang discloses the use of an adhesive layer to dispose an optical channel (40) on an image sensor element (20) [0019].
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Inada’s optical device with an adhesive layer between the optical channels and the sensor elements for the purpose of stably holding the optical filter in the desired position to minimize any disturbances due to external vibrations.  

Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Inada.

Claim 20: Inada does not explicitly disclose a mount that is configured to hold the optical filter over the optical sensor.
 	However, Inada does disclose wherein the optical filter (100) and optical sensor (60) are separated by a free space gap (“The filter array 100 may be disposed near, or directly on, the image sensor 60.” [0063]).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Inada’s optical system with a mount for the filter for the purpose of that the filter is stably positioned above the image sensor and is minimally affected by vibrations.


Conclusion
Any inquiry concerning this communication or earlier communications from the Examiner should be directed to HINA F AYUB whose telephone number is (571)270-3171.  The Examiner can normally be reached on 9am-5pm ET Mon-Fri.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, Applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the Examiner by telephone are unsuccessful, the Examiner’s supervisor, Jessica Han can be reached on 571-272-2078.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Hina F Ayub/
Primary Patent Examiner
Art Unit 2896